Title: To George Washington from Nathanael Greene, 9 December 1780
From: Greene, Nathanael
To: Washington, George


                        
                            Charlotte Decr 9th 1780
                        
                        I do myself the honor to inclose Your Excellency a return of the Troops under my command, and take the
                            Liberty to request you will order a copy made out for the Board of War as I have been able only to obtain one copy and
                            that just as the Express was about to set out. I am with every Sentiment of esteem & respect Your Most Obedt
                                ser.
                        
                        
                            N. Greene
                        
                    